United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 16-1742
                    ___________________________

                         United States of America

                   lllllllllllllllllllll Plaintiff - Appellee

                                      v.

                             Nefer Raul Ariza

                  lllllllllllllllllllll Defendant - Appellant
                                  ____________

                Appeal from United States District Court
                 for the District of Minnesota - St. Paul
                             ____________

                       Submitted: January 26, 2017
                         Filed: January 31, 2017
                              [Unpublished]
                             ____________

Before LOKEN, BOWMAN, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.
      After pleading guilty to a drug offense, Nefer Ariza appeals the district court’s1
below-Guidelines sentence. His counsel has moved to withdraw and has filed a brief
under Anders v. California, 386 U.S. 38 (1967).

      We conclude that Ariza’s appeal waiver should be enforced and prevents
consideration of his claim. See United States v. Scott, 627 F.3d 702, 704 (8th Cir.
2010) (de novo review of validity and applicability of appeal waiver); United States
v. Andis, 333 F.3d 886, 889-92 (8th Cir. 2003) (en banc) (appeal waiver will be
enforced if appeal falls within scope of waiver, defendant knowingly and voluntarily
entered into waiver and plea agreement, and enforcing waiver would not result in
miscarriage of justice). Having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no non-frivolous issues for appeal.

      Accordingly, we dismiss the appeal and grant counsel’s motion to withdraw.
                     ______________________________




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.

                                          -2-